      4:20-cv-03089-SAL          Date Filed 01/28/21       Entry Number 17        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Braeden Crocker,                    )                  C/A No. 4:20-cv-03089-SAL
                                    )
                        Plaintiff,  )
                                    )
v.                                  )                  OPINION & ORDER
                                    )
Todd Tucker,                        )
                                    )
                        Defendant.  )
___________________________________ )

   This matter is before the Court for review of the September 9, 2020 Report and

Recommendation of United States Magistrate Judge Kaymani D. West (the “Report”), made in

accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.). In the

Report, the Magistrate Judge recommends that the court dismiss the case without prejudice and

without issuance of service of process. [ECF No. 10.] Attached to the Report was a Notice of

Right to File Objections. Id. No party filed objections to the Report, and the time for response

has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).



                                                  1
      4:20-cv-03089-SAL      Date Filed 01/28/21    Entry Number 17       Page 2 of 2




   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the above-captioned action is

DISMISSED without prejudice and without issuance of service of process.

   IT IS SO ORDERED.


                                                        /s/ Sherri A. Lydon
                                                        United States District Judge
January 28, 2021
Florence, South Carolina




                                             2
